Citation Nr: 1752467	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  11-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for diabetes mellitus, type II, including due to Agent Orange exposure. 

3.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for peripheral neuropathy of the lower extremities.

5.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for peripheral neuropathy of the upper extremities.

6.  Entitlement to a total disability rating based on unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from May 1971 to December 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The matters are currently under the jurisdiction of the Detroit, Michigan RO. 

The Veteran requested Board hearings on August 2011 and July 2016 VA Form 9s.  However, in a July 2016 correspondence, the Veteran withdrew his request for a hearing before a Board member.  Therefore, the Board finds that there is no hearing request pending. 

All issues except the issue of entitlement of service connection for malaria are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of malaria.  


CONCLUSION OF LAW

The criteria for service connection for malaria are not met.  38 U.S.C. § 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As discussed below, the claim for entitlement to service connection for malaria must be denied as a matter of law.  Therefore, the VCAA is inapplicable, and discussion of the duty to notify and assist the Veteran is unnecessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II.  Service Connection

The Veteran contends that he is entitled to service connection for malaria because he believes he was bitten by a mosquito during basic training in Kentucky and was told he contracted the disease from the bug bite.  See August 2009 Veteran's Statement.  He contends that during service he developed a very high fever; was subsequently diagnosed and put on bed rest for one week and has since developed back issues and high enzymes in his liver.  See August 2016 Veteran's Statement.  

Service connection requires evidence of a current disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, there is no competent evidence that the Veteran carries a diagnosis of malaria.  Service treatment records are silent for any such diagnosis and post-service treatment records also are void of any malaria diagnosis.  The only evidence of malaria is the Veteran's statements.  However, the Board finds that the Veteran is not competent to diagnose malaria.  Absent any evidence of malaria or any residuals thereof during the pendency of the claim or at any recent time prior to the claim was filed, the Board finds that service connection for malaria is not warranted.  Accordingly, as the preponderance of the evidence is against the Veteran's claim, the "benefit of the doubt" rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for malaria is denied.  


REMAND

First, the Veteran contends that he is entitled to presumptive service connection for diabetes mellitus, type II, (diabetes) due to his exposure to herbicide agents while serving in Thailand near the U-Tapao Air Base (A Royal Thai Air Force Base "RTAFB").  He alternatively contends that he was exposed to Agent Orange when his unit stopped in Saigon, Vietnam on a 2 day layover.  Presumptive service connection is available when there is evidence that the Veteran served inland in Vietnam or had service in Thailand in specific areas during the Vietnam Era.  The Veteran's service personnel records have not been obtained to confirm or deny the Veteran's allegations of exposure in either place.  Specifically, the Veteran's representative requested that the Veteran's temporary duty orders or flight plan details for the Veteran's flight to Thailand are relevant to the claim.  Therefore, the Board finds that a remand is necessary to obtain the Veteran's personnel records. 
Second, in a September 2009 rating decision, the RO denied the Veteran's claims for entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  The RO found that the Veteran was not entitled to service connection for diabetes mellitus and therefore secondary service for peripheral neuropathy based on diabetes mellitus was not warranted and therefore was no evidence of a direct relationship between peripheral neuropathy and service.  The Veteran was notified of the denial and his appellate rights.  He did not appeal the denial.  Therefore the denial became final and he is required to submit new and material evidence to reopen his claim.  However, the Board has remanded the matter of entitlement to service connection for diabetes for missing service personnel records.  In the event that relevant service personnel records are located and associated with the Veteran's claim 38 C.F.R. § 3.156(c) is implicated.  Specifically, at any time after the VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim instead of reopen a claim.  Therefore, the Board finds that the Veteran's claims to reopen his previously denied claims for entitlement to service connection for peripheral neuropathy of the upper and lower extremities as secondary to his diabetes mellitus are inextricably intertwined with the diabetes claim and they must be remanded pending the development. 

Third, the Veteran contends that his COPD is related to service.  In the March 2017 brief, the Veteran's representative notes that the Veteran reported trouble with his ear, nose and throat as well as difficulty with pain or pressure in the chest on his separation report of medical history.  The Veteran has a current diagnosis of COPD.  The Board finds that a remand is necessary to afford the Veteran a VA examination to determine the etiology of his COPD.  See McLendon v. Nicholson, 20 Vet. App. 79. 83 (2006).  

Finally, the Veteran is not currently service connected for any disability.  As noted above, the Veteran has pending claims for entitlement to service connection for diabetes, COPD, and peripheral neuropathy of the upper and lower extremities.  Therefore, the Board will defer adjudication of his claim for entitlement to TDIU until the necessary development for the service connection claims have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the service department and appropriate records custodian, to include the National Personnel Records Center (NPRC) or other appropriate repository of records and request the Veteran's complete service personnel records, to include any records corresponding to temporary duty orders to Thailand.

If possible, the AOJ should seek to secure aircraft manifests and flight plans of aircraft flying to Thailand and making stops to Vietnam along the way.  If necessary, request the Veteran to provide additional details, including dates if known, regarding the Veteran's contention that he was exposed to Agent Orange when his unit stopped in Saigon, Vietnam on a 2 day layover. The AOJ should also attempt to obtain evidence of whether the Veteran was stationed at Camp Samae San and whether his duties included going near the perimeter of U-Tapao RTAFB.  

If these records cannot be obtained after reasonable efforts have been made, the AOJ should document in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the failure to obtain the records and be allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Then, schedule the Veteran for the appropriate VA examination regarding his respiratory disorder claim.  The electronic claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner should provide a medical opinion that expressly addresses the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's respiratory disorder, specifically COPD, began in or is related to service.

The examiner's attention is directed to, but not limited to, the following: (a) the Veteran endorsed symptoms of ear, nose and throat problems as well as symptoms of pain or pressure in the chest of his Separation Report of Medical history; (b) the Veteran's admission that he began smoking cigarettes in service; (c) his current diagnosis of COPD and (d) his report that he was exposed to polluted air while in Vietnam for 2 weeks (See August 2016 Veteran's statement).  

Please provide a complete explanation for the opinion.

3.  After ensuring that the requested actions are completed, and undertaking any additional development action that is deemed warranted, adjudicate the claims on the merits, including the inextricably intertwined claims of entitlement to TDIU and whether new and material evidence is required to reopen a previously denied claim for entitlement to service connection for peripheral neuropathy of the upper and lower extremities, including as secondary to diabetes.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


